Citation Nr: 0614945	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as major depressive disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
gunshot wound of the left foot.  

4.  Entitlement to an increased rating for cervical 
spondylolysis, currently evaluated as 40 percent disabling.

5.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 30 percent disability.

6.  Entitlement to an increased rating for residuals of a 
lateral meniscus cyst of the right knee, currently evaluated 
as 10 percent disabling.
7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979 and from April 1984 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2005, the Board remanded the matter for additional 
evidentiary development and due process considerations.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).

In its August 2005 remand, the Board noted that, although the 
veteran had submitted a Notice of Disagreement with a July 
2002 rating decision denying service connection for a left 
lung disorder, a Statement of the Case had not yet been 
issued.  Accordingly, the Board remanded the matter to the RO 
for the issuance of a Statement of the Case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Pursuant to the Board's remand instructions, in April 2006, 
the RO issued a Statement of the Case to the veteran 
addressing the issue of entitlement to service connection for 
a left lung disorder.  The record, however, contains no 
indication that the veteran has perfected an appeal of this 
issue.  Thus, the Board has no jurisdiction to consider the 
claim of service connection for a lung disorder.  38 U.S.C.A. 
§§ 5107, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2005).  

In April 2006, the veteran filed a motion to advance this 
case on the docket, claiming financial hardship.  In May 
2006, the Board granted the motion, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to increased ratings for 
psoriasis and residuals of a lateral meniscus cyst of the 
right knee, as well as the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Major depressive disorder was not clinically evident in 
service or for many years thereafter. 

2.  The veteran's post-service major depressive disorder, 
first shown by medical evidence dated September 1999, was not 
incurred in service and is not causally related to or 
aggravated by any service-connected disability.  
3.  Hypertension was not clinically evident in service or for 
many years thereafter. 

4.  The record contains no indication that the veteran's 
post-service hypertension, first shown by medical evidence 
dated July 1997, was incurred in service or is causally 
related to or aggravated by any service-connected disability.  

5.  The veteran's service medical records are entirely 
negative for any complaints or findings relevant to a gunshot 
wound to the left foot.


CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred during active 
service, may not be presumed to have been incurred during 
active service, nor is major depressive disorder causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2005).

2.  Hypertension was not incurred during active service, may 
not be presumed to have been incurred during active service, 
nor is any such disability causally related to or aggravated 
by any service-connected disability.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310 (2005).

3.  Residuals of a gunshot wound were not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the claims 
adjudicated in this decision.  

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 

Duty to Notify

Under the notification requirements set forth at 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA has a duty to (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

In this case, in a September 2001 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate his claim of service connection for 
hypertension.  In an April and September 2003 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim of service connection 
for residuals of a gunshot wound to the left foot.  In an 
October 2005 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims of service connection for a psychiatric 
disability.  The letters referenced above also advised the 
veteran of what part of the evidence he was to provide and 
what part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Finally, the letters advised the veteran to identify any 
additional information that he felt would support his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

The Board acknowledges that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, although the 
veteran did not receive a VCAA notice prior to the initial 
rating decision denying each of his claims, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notices were provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran appropriate VCAA notices and affording 
him the opportunity to respond, the RO reconsidered the 
veteran's claims, as evidenced by subsequent Supplemental 
Statements of the Case, most recently in February 2006.  
Moreover, the veteran is represented and has taken advantage 
of every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  For these 
reasons, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the issuance of the 
VCAA letters in this case.  He has not argued otherwise.  

Similarly, the Board finds the veteran has not been 
prejudiced by any deficiencies in the content of the VCAA 
notices he received.  In that regard, the notice requirements 
of section 5103(a) apply generally to the following five 
elements of a service connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, although the VCAA notice letters referenced 
above did not explicitly provide notification as to all five 
elements delineated by the Court in Dingess/Hartman, the 
Board finds that the veteran has not been prejudiced.  With 
respect to the service connection claims on appeal, element 
(1) is not at issue and, as discussed above, the veteran was 
provided adequate notice of elements (2) and (3).  Finally, 
given the Board's decisions below, it is clear that any 
failure to advise the veteran of elements (4) and (5) is 
harmless error.  

For these reasons, the Board finds that the evidence does not 
show that any notification deficiencies, either with respect 
to timing or content, have resulted in prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Neither the veteran nor his 
representative has argued otherwise.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, service medical records corresponding to the 
veteran's first period of active service are on file, as are 
all available post-service medical records specifically 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2005).  

The Board acknowledges that service medical records 
pertaining to the veteran's second period of active service, 
as well as VA clinical records dated prior to 1992, appear to 
be incomplete.  A review of the record indicates that the 
veteran's original claims folder, which presumably contained 
these records, was lost after it was transferred to the 
Louisville VAMC in connection with a scheduled compensation 
and pension examination.  Extensive searching by the RO and 
the VAMC failed to locate the claims folder.  In fact, the 
record indicates that the veteran may have taken his original 
claims folder at the time of the examination, as well as the 
Louisville VAMC clinical records folder.  See e.g. November 
24, 1992, Report of Contact; see also June 1994 Supplemental 
Statement of the Case noting "veteran was given his claims 
folder and the clinic records on July 10, 1992, and sent to 
neurosurgical clinic...neither record has been seen since that 
time."  See also December 1995 note from Louisville VAMC to 
the effect that the veteran's original chart was missing.

Although the veteran has denied taking his claims folder, the 
Board notes that during the course of this appeal, he has 
provided selected copies of what appears to be his original 
claims folder, including copies of a March 1991 rating 
decision, some selected service medical records corresponding 
to his second period of active service, a November 1989 VA 
medical examination report, and correspondence from VA.  He 
has also provided a detailed chronology of his in-service 
medical treatment, as well as various claims before VA.  See 
e.g July 1994 Statement in Support of Claim; see also August 
1995 statement from veteran with numerous attachments.  If he 
does not have the original claims folder in his possession, 
it is unclear how he obtained this heretofore missing 
evidence.  

Although it appears that the veteran took his original claims 
folder, because it is no longer in the possession of VA, the 
RO has made substantial efforts to reconstruct it, to include 
contacting the Kentucky National Guard and the National 
Personnel Records Center.  Based on the RO's exhaustive 
efforts and the responses from the service department, the 
Board finds that it is reasonably certain that any additional 
service medical records are not available at these facilities 
and that further efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The veteran was 
advised of this fact in a December 2004 letter.  The RO again 
requested that he submit service medical records in his 
possession.  He responded by providing a copy of an April 
1983 enlistment examination report, as well one page of an 
April 1984 enlistment examination report.  He has thus far 
failed to provide any other service medical records in his 
possession.  

The Board also observes that records from SSA are not 
available.  Of record is a November 2005 letter from SSA 
noting that the veteran had filed claims for disability 
benefits in 1990, January 1998, and March 2000.  These claims 
were all denied medically.  The veteran filed a request for 
reconsideration, which was denied, and his appeal was 
subsequently dismissed.  SSA indicated that the veteran 
currently had no pending claims, and that SSA was unable to 
locate his disability claims file.  In January 2006, a staff 
member from the office of the veteran's congressman confirmed 
that SSA had lost the veteran's disability file.  Based on 
the foregoing, the Board finds that SSA records are 
unavailable and further efforts to obtain them are futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2).  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion if such is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
An examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

In this case, the veteran was afforded two VA medical 
examinations in connection with his claims of service 
connection for a psychiatric disability.  Although he was not 
afforded a VA medical examination in connection with claims 
of service connection for hypertension and residuals of a 
gunshot wound to the left foot, the Board finds that such is 
not necessary.  38 C.F.R. § 3.159(c)(4)(i).  As set forth in 
detail below, the veteran's service medical records are 
entirely negative for complaints or findings of a gunshot 
wound to the left foot.  Thus, an examination is not 
necessary with respect to this claim.  Similarly, the 
veteran's service medical records are negative for complaints 
or findings of hypertension.  In addition, despite the 
veteran's lay contentions, the record contains no evidence to 
the effect that his current hypertension is causally related 
to any service-connected disability.  

Under these circumstances, the Board finds that it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide these claims.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Background

Service medical records corresponding to the veteran's first 
period of active service show that in September 1977, he 
complained of anxiety and tension about his job.  He was 
scheduled for further evaluation, but failed to keep his 
appointment.  A psychiatric disorder, including major 
depressive disorder, was not diagnosed and the service 
medical records are otherwise negative for complaints or 
findings of a psychiatric disorder.  

The service medical records pertaining to the veteran's first 
period of active service are similarly negative for 
complaints or findings of hypertension or a gunshot wound to 
the left foot.  

At his February 1979 service separation medical examination, 
the veteran's blood pressure was 104/68.  His feet and 
vascular system were normal and psychiatric evaluation 
revealed no abnormalities.  In connection with his separation 
examination, the veteran completed a report of medical 
history on which he specifically denied high blood pressure, 
foot trouble, and nervous trouble of any sort, including 
frequent trouble sleeping, depression, and excessive worry.  

Available service medical records pertaining to the veteran's 
second period of active service are entirely negative for 
complaints or findings of a psychiatric disorder, 
hypertension, or a gunshot wound to the left foot.  

In October 1989, the veteran apparently submitted his 
original application for VA compensation benefits seeking 
service connection for a cervical spine disability, a right 
knee disability, and psoriasis.  The record contain no 
indication, nor does the veteran contend, that his original 
application made any mention of a psychiatric disability, a 
gunshot wound to the left foot, or hypertension.  

In connection with his claim, the veteran was afforded a VA 
medical examination in November 1989.  At the examination, 
the veteran related his medical history, which included a 
claim of "a history of gunshot wound to the left foot with 
residual shortening of his left fifth toe."  He did not 
indicate when the gunshot wound occurred.  The examination 
report is entirely negative for complaints or findings of 
hypertension or a psychiatric disability.  Indeed, the 
examiner indicated that cardiovascular examination was 
normal.  

Subsequent medical records obtained in support of the 
veteran's various, unrelated claims, are entirely negative 
for any mention of complaints or findings of a gunshot wound, 
hypertension, or a psychiatric disability.  These records 
include numerous VA medical examination reports, dated from 
February 1991 to June 1995, as well as VA clinical records 
dated from May 1992 to October 1995.  

VA clinical records show that in July 1997, the veteran 
claimed that he had a history of possible hypertension.  A 
blood pressure reading of 153/99 was recorded.  On recheck, 
his blood pressure was 156/98.  He was diagnosed as having 
hypertension and started on Lisinopril.  

Later that month, the veteran submitted a claim of service 
connection for hypertension.  He thereafter submitted copies 
of an alphabetical listing of drugs and side effects, 
apparently for the proposition that he developed hypertension 
from using various medications.  For example, it was noted 
that Ibuprofen could cause various adverse reactions, 
including congestive heart failure, angina, hypertension, 
hypotension, fluid retention, arrhythmias, and edema.  

VA clinical records show that in May 1998, it was noted that 
the veteran displayed a depressive affect.  A mental health 
consult was recommended, but the record contains no 
indication that the veteran followed up with the 
recommendation.  

In March 2000, the veteran submitted a claim of service 
connection for major depressive disorder, which he claimed 
was secondary to his "physical conditions."  In support of 
his claim, he submitted a copy of a September 1999 
examination report completed in connection with his 
unsuccessful application for disability benefits from the 
Social Security Administration (SSA).  During the 
examination, the veteran claimed that he had been depressed 
since service.  He also complained of chronic pain, including 
in his back, neck, shoulders, and a tooth.  The diagnoses 
were (1) major depressive disorder, single episode, and (2) 
pain disorder associated with both psychological factors and 
a general medical condition.  

In May 2000, the veteran was afforded a VA psychiatric 
examination in connection with his claim.  The examiner 
indicated that he had reviewed the veteran's medical chart in 
connection with the examination.  By way of history, the 
veteran denied ever having been treated for a psychiatric 
disorder.  He indicated that he had "pain from 
disabilities" but did not voice any psychiatric or emotional 
complaints.  After examining the veteran and reviewing the 
claims folder, the examiner diagnosed depressive disorder, 
mild, and personality disorder, mild.  

VA clinical records show that in December 2000, the veteran 
sought psychiatric treatment, claiming that he was 
occupationally disabled due to degenerative disc disease, a 
right knee disability, and psoriasis.  The examiner noted 
that the veteran exhibited no depressed mood or disturbance 
in appetite or sleep.  His only complaint was worry about his 
home.  The diagnosis was adjustment disorder with anxious 
mood and alcohol abuse and dependence.  The veteran declined 
further treatment, stating that he didn't feel he needed it.

Thereafter, the RO requested an additional medical opinion 
regarding the veteran's claimed psychiatric disorder.  In 
January 2001, a VA medical examiner reviewed the veteran's 
claims folder and concluded that the veteran's depressive 
disorder was not related to his service-connected 
disabilities.  Rather, he indicated that the veteran's 
psychiatric symptomatology, such as episodic dysphoria, 
appeared to be related to his personality disorder.  

At a September 2002 hearing, the veteran argued that he had 
hypertension secondary to various medications.  He 
acknowledged that no physician had ever advised him of the 
etiology of his hypertension, but claimed that he "knew that 
myself."  The veteran also claimed that he had a pain 
disorder and depression secondary to his service-connected 
disabilities.  The Hearing Officer noted that VA psychiatric 
examination had revealed no pain disorder and asked the 
veteran if he would be willing to report for another VA 
psychiatric examination by a board of two psychiatrists in 
order to reconcile the psychiatric diagnoses of record and 
determine whether the veteran had a pain disorder secondary 
to his service-connected disabilities.  The veteran indicated 
that he had "no problem" reporting for another examination.  

Thereafter, the veteran was scheduled for a VA psychiatric 
examination, to be held in November 2002.  After he was 
notified of the time and date of the examination, he 
contacted the RO and indicated that he would not attend.  He 
indicated that "I do not wish to pursue at this time if the 
disorder is pain related since I am not seeking treatment."

In December 2002, the veteran submitted a claim of service 
connection for residuals of a gunshot wound to the left foot.  
He indicated that "[a]lso related to the veteran's skeletal 
system is the service connected condition of a gunshot wound 
to the left foot which is documented in the veterans [sic] 
records from active duty service during the period of 1983 
thru 1989."

When advised by the RO that the service medical records 
contained no evidence of a gunshot wound, in a September 2003 
statement, the veteran claimed that in March 1985, he had 
sustained a gunshot wound to the left foot and was treated at 
a private medical facility, Kings Daughters Memorial Hospital 
in Frankfort, Kentucky.  The Board notes that the RO 
thereafter attempted to obtain these records from this 
facility, but was advised that no such records pertaining to 
the veteran were on file.  

Thereafter, the veteran sought VA treatment in December 2003 
and May 2004.  On both occasions, he claimed to have a 
history of a gunshot wound to the left foot.  The diagnoses 
included gunshot wound left foot.  

In November 2004, the veteran again underwent VA psychiatric 
examination during which time he reported that he had never 
received psychiatric treatment.  The examiner reviewed the 
veteran's claims folder in detail, including previous VA and 
private psychiatric evaluations.  After examining the 
veteran, the examiner concluded that the veteran did not meet 
the criteria for a diagnosis of major depressive disorder.  
The diagnoses were rule out dysthymic disorder and rule out 
alcohol abuse.  The examiner indicated that the few 
depressive symptoms which were present could be considered 
expectable reactions to psychosocial stressors, such as 
losing his military career, warranting a diagnosis of 
dysthymic disorder.  The examiner indicated, however, that 
any symptoms of dysthymia were mild and did not impact 
seriously upon the veteran's functioning.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as a psychosis 
or cardiovascular-renal disease, may be also be established 
on a presumptive basis by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Analysis

Major depressive disorder

In order to be considered for service connection, a claimant 
must first have a disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In addition, to medical evidence establishing 
the presence of a current disability, the record must also 
contain medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
as well as medical evidence of a nexus between the current 
disability and either an in-service disease or injury or a 
service-connected disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the evidence is contradictory as to whether the 
veteran currently has major depressive disorder.  In that 
regard, the veteran has submitted a September 1999 private 
examination report which contains a diagnosis of major 
depressive disorder.  He was also diagnosed as having a 
depressive disorder at a VA psychiatric examination in May 
2000.  

At the most recent VA psychiatric examination in November 
2004, however, the examiner, after examining the veteran and 
reviewing the claims folder, concluded that the veteran did 
not meet the criteria for a diagnosis of major depressive 
disorder.  He noted that although the veteran exhibited a few 
depressive symptoms, such were expectable reactions to 
psychosocial stressors.  The diagnoses were rule out 
dysthymic disorder and rule out alcohol abuse.  

The Board finds that both VA medical examinations referenced 
above are of equal probative value, in that both examiners 
based their opinions on an examination of the veteran, as 
well as a review of the claims folder.  In addition, both 
examiners are clearly competent to provide an opinion as to 
whether the veteran currently has major depressive disorder.  
Given these factors, and affording the veteran the benefit of 
the doubt, the Board finds that the record contains 
sufficient evidence of a current psychiatric disability, 
major depressive disorder.  

In addition to evidence of a current disability, however, the 
record must also contain medical, or in certain 
circumstances, lay evidence of in-service incurrence of a 
disease, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or a 
service-connected disability.  Hickson, 12 Vet. App. at 253; 
Wallin, 11 Vet. App. at 512.

In this case, as delineated above, the veteran's service 
medical records are negative for findings of a psychiatric 
disorder, including major depressive disorder.  Likewise, 
when he submitted his original application for compensation 
benefits in October 1989, his application was silent for 
mention of a psychiatric disability, as is medical evidence 
received in connection with that claim.  In fact, the first 
notation of a psychiatric disorder is not until September 
1999, approximately a decade after the veteran's separation 
from service, when the veteran was diagnosed as having major 
depressive disorder, as well as a pain disorder.  Based on 
the foregoing, the Board finds that a psychiatric disorder 
was not present in service or manifest to a compensable 
degree within the first post-service year.  

In reaching this decision, the Board has considered the 
veteran's recent statements to the effect that he has felt 
depressed since service.  The Board finds that such 
statements are less credible than the negative 
contemporaneous medical and documentary evidence of record.  
The fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the veteran's 
recent contentions that he experienced depression since 
service is persuasive evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).

In other words, the Board notes that the years long absence 
of evidence of psychiatric symptoms or disability constitutes 
negative evidence tending to disprove the claim that the 
veteran developed a psychiatric disorder in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
psychiatric complaints, symptoms, or findings between the 
veteran's separation from service in 1989 and the May 1998 VA 
clinical record noting a depressive affect and the September 
1999 examination report diagnosing major depressive disorder 
and a pain disorder is itself evidence which tends to show 
that any current psychiatric disorder did not have its onset 
in service or for many years thereafter.

The Board has also considered the veteran's contentions to 
the effect that he has a major depressive disorder secondary 
to his service-connected disabilities.  Because the record 
does not establish that the veteran possesses a recognized 
degree of medical knowledge, however, he lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board notes that the competent medical evidence 
of record does not support the veteran's contentions.  In 
fact, in January 2001, a VA medical examiner reviewed the 
veteran's claims folder and concluded that the veteran's 
depressive disorder was not related to his service-connected 
disabilities.  

The Board has considered the September 1999 examination 
report in which the examiner diagnosed major depressive 
disorder, single episode, and pain disorder associated with 
both psychological factors and a general medical condition.  
The examiner, however, provided no opinion to the effect that 
the veteran's depressive disorder was secondary to any of the 
veteran's service-connected disabilities.  As set forth 
above, the RO attempted to schedule the veteran for a VA 
psychiatric examination to determine whether he had a pain 
disorder which was incurred in service or was causally 
related to any of the veteran's service-connected 
disabilities.  The veteran, however, declined to report for 
the examination, indicating that he no longer wished to 
pursue the claim of service connection for a pain disorder.  

In any event, the Board assigns the September 1999 
examination report limited probative value, as the examiner's 
diagnoses and conclusions were offered without benefit of a 
review of the veteran's claims folder.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Swann v. Brown, 5 Vet. 
App. 229 (1993) (Where the examiner relies on history as 
related by veteran, the diagnoses can be no better than the 
facts alleged by veteran); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (holding that a medical opinion is inadequate when 
it is unsupported by the evidence).

In summary, the Board finds that a psychiatric disorder, 
including major depressive disorder, was not present in 
service or for many years thereafter and the most probative 
evidence shows that the veteran's current psychiatric 
disability, major depressive disorder, is not causally 
related to his active service or any incident therein, nor is 
it causally related to or aggravated by any service-connected 
disability.  For these reasons, the preponderance of the 
evidence is against the claim of service connection for a 
psychiatric disorder, including major depression.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Hypertension

As set forth above, hypertension was not clinically evident 
during the veteran's active service or within the first post-
service year.  In fact, hypertension was not diagnosed until 
July 1997, approximately eight years after the veteran's 
separation from service.  Moreover, the record is entirely 
negative for any indication that the veteran's post-service 
hypertension is causally related to his active service or any 
incident therein.  Based on the foregoing, the Board finds 
that there is no basis on which to grant service connection 
for hypertension on a direct or presumptive basis.  The 
veteran does not contend otherwise.  

Rather, it appears that the veteran feels his hypertension 
developed as a result of taking medications for one or more 
of his service-connected disabilities.  See July 23, 1998, 
letter from veteran.  In order for a claimant to prevail on 
the issue of entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).

In this case, the record is entirely negative for any medical 
evidence of a connection between the veteran's current 
hypertension and any of his service-connected disabilities.  
The Board has carefully reviewed the alphabetical drug list 
submitted by the veteran, but finds that it provides no more 
than "speculative generic statements" and does not pertain 
specifically to the veteran's case or in any way indicate 
that medications prescribed for his service-connected 
disabilities, as opposed to his nonservice-connected 
disabilities, caused or aggravated his current hypertension.  
See Wallin, 11 Vet. App. at 514 (1998).

The Board has also considered the lay statements of the 
veteran to the effect that he knows that his current 
hypertension is causally related to medication for his 
service-connected disabilities.  As the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, however, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As a result, his statements 
regarding causation are not probative.  

In summary, lacking any probative evidence of hypertension in 
service, within the first post-service year, or of a link 
between the veteran's current hypertension and his active 
service, any incident therein, or any service-connected 
disability, the Board finds that service connection for 
hypertension is not warranted.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Residuals of a gunshot wound of the left foot

The veteran also seeks service connection for residuals of a 
gunshot wound to the left foot.  As set forth above, however, 
the record lacks any contemporaneous record of an in-service 
gunshot wound.  

The veteran initially claimed that "a gunshot wound to the 
left foot ... is documented in the veterans [sic] records from 
active duty service during the period of 1983 thru 1989."  
See December 2002 statement.

Thereafter, the veteran contended that "treatment for the 
gunshot wound was not received at Military institutions for 
medical records to be available for either the veteran or the 
VARO (although the veteran has exhausted all means to obtain 
suitable documentation for the period in question, 1984 thru 
1989)."  See June 2003 notice of disagreement.

Most recently, the veteran has claimed that he received 
treatment in 1985 for his in-service gunshot wound to the 
left foot at a private medical facility.  In January 2005, he 
submitted records from that facility, dated from March to 
April 1986.  These records, however, are entirely negative 
for any mention of a gunshot wound.  It is noted that the RO 
contacted this facility and requested records pertaining to 
the veteran from 1985, but was advised that no such records 
were available.  

Based on the foregoing, the record is entirely lacking any 
contemporaneous evidence of an in-service gunshot wound to 
the left foot.  Absent such evidence, the Board finds that 
service connection for residuals of a gunshot wound of the 
left foot is not warranted.  

In reaching this decision, the Board has considered the 
veteran's statements to the effect that a November 1989 post-
service VA medical examination report noting a history of a 
gunshot wound constitutes evidence of an in-service gunshot 
wound.  The Board notes, however, that this document merely 
notes a history of a gunshot wound.  It does not indicate 
that such gunshot wound was incurred during service.  

The Board acknowledges that since filing his claim of service 
connection for a gunshot wound to the left foot in December 
2002, the veteran has reported in clinical settings that he 
sustained a gunshot wound to the left foot during service.  
For example, the veteran sought VA treatment in December 2003 
and May 2004.  On both occasions, he claimed to have a 
history of a gunshot wound to the left foot during service.  
The diagnoses included gunshot wound left foot.  

The Board finds, however, that the post-service notations of 
a history of an in-service gunshot wound are insufficient to 
establish service connection.  It is well established that a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  

In summary, lacking credible evidence of an in-service 
gunshot wound to the left foot, the Board finds that service 
connection for residuals of that claimed injury is not 
warranted.  For the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the claim.  
The benefit of the doubt doctrine is not for application 
where the clear weight of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a gunshot 
wound of the left foot is denied.  


REMAND

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A review of the record indicates that the 
veteran has not yet received a VCAA notification with respect 
to his claims for increased ratings for psoriasis and a right 
knee disability.  A remand is therefore necessary.  

Although the veteran has received a VCAA notification with 
respect to his claim for a total rating based on individual 
unemployability due to service-connected disabilities, that 
issue is inextricably intertwined with the claims for 
increased ratings for psoriasis, a right knee disability, and 
a cervical spine disability.  Accordingly, a decision on the 
unemployability is deferred pending completion of the actions 
requested below.

With respect to the veteran's remaining claim for an 
increased rating for his cervical spondylolysis, the Board 
finds that such claim in inextricably intertwined with his 
pending application to reopen his claim of service connection 
for a peripheral nerve condition.  An explanation is 
required.  

The veteran's available service medical records show that in 
February 1986, he sought treatment after being involved in a 
motor vehicle accident.  He was assessed as having a cervical 
muscle strain.  Thereafter, he repeatedly complained of neck 
pain as well as numbness and tingling in the right upper 
extremity.  An MRI conducted in April 1989 showed cervical 
spondylosis at C3-4 with associated mildly bulging disc.  
Repeated EMG testing, however, was within normal limits.  In 
light of his complaints, the veteran was determined to be 
unfit for further duty.  A July 1989 Medical Evaluation Board 
noted a diagnosis of peripheral nerve condition/neuralgia.  
The following day, a Physical Evaluation Board indicated a 
diagnosis of cervical spondylosis, C3-4, with associated mild 
bulging disc, manifested by subjective complaints of pain, 
"stiffness," and episodic radiation of pain into the right 
upper extremity, rated as mild.  

In a February 1990 rating decision, the RO granted service 
connection for cervical spondylosis, C3-4, effective August 
1, 1989, the day following his separation from service.  As 
best the Board can discern, however, the veteran continued to 
insist that he had a separate neurological disability of the 
right upper extremity and claimed that he was entitled to a 
separate compensable rating for that disability.  

In an April 1998 decision, the Board denied service 
connection for ulnar neuropathy, finding that despite his 
contentions, the veteran "is not shown to presently have any 
ulnar neuropathy involving the right upper extremity."  See 
April 28, 1998, Board decision at page 5.

Since that time, it appears that the veteran has continued to 
assert that he is entitled to a separate disability rating 
for a nerve condition of the right upper extremity, variously 
claimed as "nerve damage," "documented neurological 
damage" and "peripheral nerve condition/neuralgia."  

In its August 2005 remand, the Board noted the veteran's 
contentions and referred the pending claim to the RO for 
consideration.  A review of the record indicates that the RO 
has not yet had the opportunity to address it.  

The Board notes that the veteran's service-connected cervical 
spine disability is currently rated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1992), based 
on symptoms which include the veteran's claimed right upper 
extremity symptoms.  See e.g. July 2002 rating decision 
(noting that "In statements submitted by the veteran, he 
contends he has neurological symptoms affecting the upper 
extremity, and that such neurological findings were noted in 
the service medical records.  He contends that this condition 
should be established as service related.  Again, these 
complaints are determined to be part of the veteran's 
service-connected cervical spine condition.").

The Board notes that under the amended criteria for 
evaluating intervertebral disc syndrome which became 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005).

The Board, therefore, finds that it is appropriate to 
adjudicate the veteran's pending claim of service connection 
for "peripheral nerve condition/neuralgia" prior to further 
consideration of his claim for an increased rating for his 
cervical spine disability.  See 38 C.F.R. § 4.14 (2005) 
(providing that the evaluation of the same manifestation 
under different diagnoses is to be avoided).  Claims that are 
related to each other should not be subject to piecemeal 
decision-making or appellate litigation.  See generally Smith 
v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Parker v. 
Brown, 7 Vet. App. 116 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.

2.  The RO should conduct any development 
required as a result of the veteran's 
response to the VCAA letter.  If, the RO 
determines that medical examination of 
the veteran is necessary to obtain 
evidence necessary to adjudicate any of 
the veteran's claims, then the 
appropriate VA examination(s) should be 
ordered.  The veteran is specifically 
advised that it is his responsibility to 
report for the examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).

3.  Following the above, the RO should 
adjudicate the veteran's claim of service 
connection for peripheral nerve 
condition/neuralgia.  

4.  After the actions requested above has 
been completed, the RO should again 
review the record and readjudicate the 
remaining claims on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


